Exhibit 10.2

 

AMENDMENT NUMBER TWO TO THAT LEASE AGREEMENT DATED NOVEMBER 2, 1999 BETWEEN RYAN
OAKS, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY (AS SUCCESSOR-IN-INTEREST TO
SPIEKER PROPERTIES, L.P.), AS LANDLORD, AND EXCELLIGENCE LEARNING CORPORATION, A
DELAWARE CORPORATION, FORMERLY KNOWN AS LEARNINGSTAR CORPORATION, AS TENANT, FOR
PREMISES LOCATED AT 2 LOWER RAGSDALE DRIVE, SUITE 125, MONTEREY, CALIFORNIA.

 

The above described Lease Agreement will be amended as follows to extend the
Term Expiration Date.

 

1. Paragraph 3 – Term: Scheduled Term Expiration Date: June 30, 2007. Tenant
agrees to accept the premises in “as-is” condition.

 

Tenant shall have the right to terminate this Lease effective July 1, 2005,
provided all of the following conditions are met:

 

  a. Tenant is not, and has not been, in default of this Lease and shall be
current in all obligations of this Lease as of the effective date of the
termination.

 

  b. Tenant gives Landlord 180 days prior written notice.

 

  c. All financial obligations of Tenant under this Lease, including but not
limited to Base Rent, Operating Expenses, Additional Rent, alteration costs,
fees, late charges and other charges payable under this Lease are paid through
the effective date of the termination or the date Tenant vacates the Premises as
required hereunder, whichever is less.

 

  d. The Premises shall be vacated by Tenant in a clean and sanitary condition
and as otherwise required under Paragraph 36 of this Lease on or before the
effective date of termination.

 

  e. Tenant shall still be obligated for reconciliation of Operating Expenses
through the effective date of the termination or the date Tenant vacates the
Premises as required hereunder, whichever is later.

 

From and after receipt by Landlord of Tenant’s termination notice under clause b
above, Landlord shall have full access to the Premises at all times to show the
Premises to prospective tenants.

 

All other terms and conditions of the Lease Agreement shall remain in full force
and effect.

 

LANDLORD:

     

TENANT:

RYAN OAKS, LLC,

a California limited liability company

     

EXCELLIGENCE LEARNING CORPORATION,

a Delaware corporation

By: APSARA, INC.,

a California corporation

Its: Managing Member

            By:  

/s/ Patrick M. Gardner

     

By:

 

/s/ Richard Delaney

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Patrick M. Gardner

           

Its:

 

President

     

Its:

 

Exec. V.P & CFO

Date:

 

3/18/04

     

Date:

 

3-17-04

 